Case 8:20-cv-00170-CEH-AEP Document 15 Filed 04/06/20 Page 1 of 5 PageID 309




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

   WINSTON BOWEN-HAY, an individual,

                  Plaintiff,

   v.                                                   CASE NO. 8:20-cv-170-CEH-AEP

   OCWEN LOAN SERVICING, LLC,

               Defendant.
   __________________________________/

                          DEFENDANT PHH MORTGAGE CORPORATION’S
                            UNOPPOSED MOTION TO STAY DISCOVERY

          Comes now Defendant PHH Mortgage Corporation (“PHH”), as successor by merger

   to named defendant Ocwen Loan Servicing, LLC (“Ocwen”), and hereby moves this Court for

   an order staying all discovery in this matter until June 1, 2020, in light of the COVID-19

   pandemic, or in the alternative, until an order is entered on Defendant’s Motion to Dismiss

   (Doc. 7).

                                         I. Introduction

          The current global pandemic of COVID-19, and the various states’ related orders, have

   necessitated that PHH and the attorneys in this matter work remotely. Such remote work

   necessarily limits efficiency and access to information for discovery, and does so at a time

   when mortgage servicers are being asked by governments to engage in new forbearance and

   other initiatives to assist borrowers affected by the global economic shutdown, all as explained

   in more detail below. For this reason, PHH asks that discovery be stayed until June 1, 2020,




                                                  1
Case 8:20-cv-00170-CEH-AEP Document 15 Filed 04/06/20 Page 2 of 5 PageID 310




   as this Court recently ordered in Garbutt v. Ocwen Loan Servicing, LLC, No. 8:20-cv-00136-

   CEH-JSS. 1 (Doc. 21.) As explained below, these factors establish good cause for the stay.

                                                   II. Argument

            PHH requests that, consistent with Garbutt, the Court stay discovery until June 1, 2020

   to account for restrictions imposed as a result of the pandemic of COVID-19. Pursuant to Rule

   26 of the Federal Rules of Civil Procedure, the Court has broad discretion to stay discovery for

   “good cause.” Fed. R. Civ. P. 26(c). In this case, “good cause” exists for a temporary stay of

   discovery based on the existence and limitations of the global pandemic and the finite period

   of the requested stay. Further, Plaintiff does not oppose this motion.

            As the Court is aware, the COVID-19 pandemic has created unprecedented restrictions

   on parties’ and attorneys’ ability to move freely and access information. The undersigned

   counsel of record for PHH works directly with in-house counsel for PHH to receive

   information from PHH concerning Ocwen that is relevant to this action. Those in-house

   attorneys are now working remotely which impairs their ability to access information that is

   necessary for discovery. Moreover, PHH has extensive operations in India, which is where

   the employees with responsibilities over the legacy Ocwen borrower data are located. India is

   currently in the midst of a national quarantine to combat the spread of COVID-19. Relatively

   few PHH employees in India are able to work remotely, which may have significant effects on

   access to relevant information.              In short, access of certain information in the current

   environment is difficult and inefficient. At the same time, state and federal governments have



   1
     On January 30, 2020, PHH moved to dismiss all of Plaintiff’s claims with prejudice. (Doc. 7). A stay while
   that motion is pending would also be in the interests of judicial efficiency and would mitigate costs to the litigants.


                                                             2
Case 8:20-cv-00170-CEH-AEP Document 15 Filed 04/06/20 Page 3 of 5 PageID 311




   asked mortgage servicers like PHH to engage in new forbearance and other borrower assistance

   initiatives in response to the economic shutdown necessitated by the need to control the spread

   of COVID-19, initiatives that further consume the limited time and resources of available

   personnel. Thus, discovery will proceed more smoothly if it is stayed until June 1, 2020, when

   PHH hopes these issues will be resolved. 2

            The benefits of staying discovery also clearly outweigh any potential harm. The

   benefits of a stay are obvious: All parties and attorneys and indeed the populations and

   economies of the entire world are affected by COVID-19, and proceeding with discovery at

   this time will likely increase fees and costs unnecessarily at a time when resources are strained

   to an unprecedented degree for all concerned. Indeed, it is likely that PHH would have to seek

   significant extensions if discovery began now and would incur costs beyond the norm for such

   discovery activity. Moreover, a brief delay to the opening of discovery, in light of the current

   pandemic, will not prejudice Plaintiff. Cf. McCabe v. Foley, 233 F.R.D. 683, 687 (M.D. Fla.

   2006) (finding that the plaintiff would not “be prejudiced by a temporary delay in discovery

   while the potentially case dispositive motions are decided”).




   2
     Additionally, the Eleventh Circuit has long encouraged district courts to stay discovery pending a motion to
   dismiss when the movant has demonstrated that the motion is likely to be meritorious, as this conserves the
   parties’ and court’s resources. See, e.g., Roberts v. FNB South of Alma, Georgia, 716 F. App’x 854, 857 (11th
   Cir. 2017); Cotton v. Mass Mut. Life Ins. Co., 402 F.3d 1267, 1292–93 (11th Cir. 2005); Chudasama v. Mazda
   Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997). In its Motion to Dismiss, PHH has raised significant and
   meritorious challenges to the claims in Plaintiff’s Complaint, constituting additional good cause for the Court to
   stay discovery.


                                                           3
Case 8:20-cv-00170-CEH-AEP Document 15 Filed 04/06/20 Page 4 of 5 PageID 312




                                         III. Conclusion

           For all of these reasons, PHH respectfully requests that the Court enter an order staying

   all discovery in this action, including the parties’ initial disclosure obligations, until April 1,

   2020.

                                      Certificate of Conference

           Pursuant to Local Rule 7.1(a)(3), counsel for PHH has conferred with counsel for

   Plaintiff regarding this motion and hereby certifies that Plaintiff does not oppose this motion.




   Dated: April 6, 2020


                                            Respectfully submitted,


                                             s/Timothy A. Andreu
                                            Timothy A. Andreu (Fla. Bar No. 443778)
                                            Tandreu@bradley.com
                                            Diana N. Evans (Fla. Bar No. 98945)
                                            Dnevans@bradley.com
                                            Bradley Arant Boult Cummings LLP
                                            100 North Tampa Street, Suite 2200
                                            Tampa, FL 33602
                                            P: (813) 559-5500
                                            F: (813) 229-5946

                                            Attorneys for PHH Mortgage Corporation
                                            as successor by merger to named defendant
                                            Ocwen Loan Servicing, LLC




                                                   4
Case 8:20-cv-00170-CEH-AEP Document 15 Filed 04/06/20 Page 5 of 5 PageID 313




                                    CERTIFICATE OF SERVICE

         I hereby certify that on April 6, 2020, I electronically filed the foregoing with CM/ECF,
   which will send notification to all counsel of record, as follows:

                  Young Kim, Esquire
                  CONSUMER LAW ATTORNEYS
                  2727 Ulmerton Road, Suite 270
                  Clearwater, FL 33762
                  Phone: (877) 241-2200
                  Fax: 727-623-4611
                  service@consumerlawattorneys.com
                  ykim@consumerlawattorneys.com
                  Attorneys for Plaintiff

                                                s/Timothy A. Andreu
                                                Attorney for PHH Mortgage Corporation as
                                                successor by merger to named defendant Ocwen
                                                Loan Servicing, LLC




                                                 5
